DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	An interview took place on 2/12/2021 to discuss the claims as presently amended.  No new evidence, arguments or provisional amendments were provided prior to the interview.
	It is the position of the Office that the relevant claimed process steps are met by the prior art of record, and that the observed effects occurring on the molecular level (e.g. solvent surrounding particles, untangling/straightening of polymer chains, hydration of the viscosifier) are necessarily inherent.
	In the cited prior art, Slaubaugh teaches the claimed process of taking a non-hydrated viscosifier, exposing it to cavitation, and producing a dispersed/hydrated viscosifier which is the general claimed process.  The instant specification indicates that the observed molecular effects occur during the claimed cavitation dispersal process.
	As to whether scission occurs, the rejection of record has provided evidence that it is not likely, as well as being obvious.  Scission can be reduced by reducing the intensity of the mixing process, and would have been obvious to a person having ordinary skill in the art to control the mixing process with the motivation of producing a non-damaged product.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767